Case 19-12378-KBO   Doc 356   Filed 11/26/19   Page 1 of 5
                                                                           Case 19-12378-KBO                                Doc 356                      Filed 11/26/19               Page 2 of 5
                                                                                                                        In re Dura Automotive Systems, LLC, et al. ,
                                                                                                                                   Core/2002 Service List
                                                                                                                                 Case No. 19-06741 (RSM)


              DESCRIPTION                              NAME                        NOTICE NAME                         ADDRESS 1                        ADDRESS 2              CITY   STATE          ZIP   COUNTRY      PHONE           FAX                    EMAIL
                                                                          ATTN: PRESIDENT OR GENERAL
Top 50                                     AACOA EXTRUSIONS               COUNSEL                             2005 MAYFLOWER RD                                        NILES          MI      49120                  269-697-6063 269-697-6061 INFO@AACOA.COM
                                           ADVANCE FREIGHT TRAFFIC        ATTN: PRESIDENT OR GENERAL
Top 50                                     SERV                           COUNSEL                             50845 MOUND ROAD                                         SHELBY TWP     MI      48315                  586-991-0750 586-991-0757 SALES@ADVANCEFRT.COM
                                                                          ATTN: PRESIDENT OR GENERAL
Top 50                                     AFX INDUSTRIES                 COUNSEL                             5845 E. 14TH ST.                                         BROWNSVILLE    TX      78510                  956-550-8304 810-966-9522 JFLETCHER@AFXINDUSTRIES.COM
                                                                          ATTN: PRESIDENT OR GENERAL
Top 50                                     ALTEN TECHNOLOGIES USA         COUNSEL                             3221 W BIG BEAVER ROAD          SUITE 116                TROY        MI         48325                  248 797 4305
                                                                          ATTN: PRESIDENT OR GENERAL                                                                   LAWRENCEBUR
Top 50                                     AOC METALWORKS                 COUNSEL                             2005 LIBERTY AVENUE             P.O. BOX 98              G           TN         38464                  931-766-7750 931-766-7753
                                                                          ATTN: PRESIDENT OR GENERAL
Top 50                                     ASAHI KASEI PLASTICS NA INC    COUNSEL                             900 E VAN RIPER RD                                       FOWLERVILLE    MI      48836                  517-223-5236 517-223-2002
                                                                          ATTN: PRESIDENT OR GENERAL
Top 50                                     BEKAERT CORPORATION - AR       COUNSEL                             1881 BEKAERT DR                                          VAN BUREN      AR      72956                  479-474-5211
                                                                          ATTN: PRESIDENT OR GENERAL
Top 50                                     BILCO WIRE ROPE & SUPPLY       COUNSEL                             1285 CENTRAL AVENUE                                      HILLSIDE       NJ      7205                   908-351-7800 908-355-5544 SALES@BILCOGROUP.COM
                                                                          ATTN: PRESIDENT OR GENERAL
Top 50                                     BOWERS MFG                     COUNSEL                             6565 S SPRINKLE RD                                       PORTAGE        MI      49002                  269-323-2565 269 323-1639
                                           Bradley Arant Boult Cummings                                       1600 Division Street, Suite
Counsel to Debtors                         LLP                            Attn: William L. Norton III         700                                                      Nashville      TN      37203                  615-244-2582 615-252-6380 bnorton@bradley.com
Counsel to Mercedes-Benz U.S.
International, Inc. and Mercedes-Benz AG                                                                      420 N. 20th Street, Suite
("Mercedes")                               Burr & Forman LLP              Attn: Derek F. Meek, Esquire        3400                                                     Birmingham     AL      35203                  205-251-3000 205-458-5100 dmeek@burr.com
Counsel to Mercedes-Benz U.S.
International, Inc. and Mercedes-Benz AG                                                                      1201 N. Market Street, Suite
("Mercedes")                               Burr & Forman LLP              Attn: J. Cory Falgowski             1407                                                     Wilmington     DE      19801                  302-830-2312 302-397-2566 jfalgowski@burr.com
Counsel to Mercedes-Benz U.S.                                                                                 222 Second Ave. South,
International, Inc.                        BURR &FORMAN LLP               Attn: David W. Houston, IV          Suite 2000                                               Nashville      TN      37201                  615-724-3215 615-724-3315 dhouston@burr.com
Counsel to Mercedes-Benz U.S.                                                                                 420 North 20th Street, Suite
International, Inc.                        BURR &FORMAN LLP               Attn: Derek F. Meek                 3400                                                     Birmingham     AL      35203                  205-251-3000 205-458-5100 dmeek@burr.com
Counsel to Multicraft International                                                                           6075 Poplar Avenue, Suite
Limited Partnership                        BUTLER SNOW LLP                Attn: Adam M. Langley               500                                                      Memphis        TN      38119                  901-680-7316 901-680-7201 adam.langley@butlersnow.com
                                                                          ATTN: PRESIDENT OR GENERAL          D/B/A COOPER CONRAINER
Top 50                                     COOPER CONTAINER CORP          COUNSEL                             CORP                         204 KIRBY DRIVE             LEXINGTON      TN      38351                  731-968-7300
                                                                          ATTN: PRESIDENT OR GENERAL                                                                   SHELBY
Top 50                                     CROWN GROUP CO                 COUNSEL                             12020 SHELBY TECH DR                                     TOWNSHIP       MI      48315                  586 558 5310   586-739-7610
                                                                          ATTN: PRESIDENT OR GENERAL
Top 50                                     DAJACO INDUSTRIES, INC.        COUNSEL                             49715 LEONA DRIVE                                        CHESTERFIELD   MI      48051                  586-949-1590 586-949-8407
                                                                                                                                              820 N French Street,
Delaware Attorney General                  Delaware Attorney General      Attn: Bankruptcy Department         Carvel State Office Building    6th Floor                Wilmington     DE      19801                  302-577-8400 302-577-6630 attorney.general@state.de.us

Delaware Division of Revenue               Delaware Division of Revenue   Attn: Zillah Frampton               820 N. French Street                                     Wilmington     DE      19801                  302-577-8461 302-577-8632 FASNotify@state.de.us
Delaware Secretary of State                Delaware Secretary of State    Corporations Franchise Tax          P.O. Box 898                                             Dover          DE      19903                  302-739-3073 302-739-5831 dosdoc_Ftax@state.de.us
                                                                          Attn: Officer, Managing Agent, or
Delaware State Treasury                    Delaware State Treasury        General Agent                       820 Silver Lake Boulevard       Suite 100                Dover          DE      19904                  302-672-6700 302-739-5635 statetreasurer@state.de.us

Debtors                                    Dura Automotive Systems, LLC                                       1780 Pond Run                                            Auburn Hills   MI      48326
                                                                        ATTN: PRESIDENT OR GENERAL                                                                                                                                             DBLEITCH@COOK-LEIGH.COM
Top 50                                     EASTERN SINTERED ALLOYS INC. COUNSEL                               126 ACCESS RD.           P.O. BOX 708                    ST. MARYS      PA      15857                  814-834-1216 440-356-5553 JTLEICH@COOK-LEITCH.COM
                                           EMPAQUES RIO GRANDE SA DE ATTN: PRESIDENT OR GENERAL                                        PROL GONZALEZ Y
Top 50                                     CV                           COUNSEL                               BENITO JUAREZ 2040 ENTRE RAUL GARATE                     MATAMOROS              87340        MEXICO    868-810-9100                  VENTASMAT@BOXES.MX
                                                                        ATTN: PRESIDENT OR GENERAL                                     PITTSBG NTNL BNK-
Top 50                                     ERNST & YOUNG LLP            COUNSEL                               P.O. BOX 640382          PITT 640382                     PITTSBURGH     PA      15264-0382             412-644-7800 412-644-0477
                                                                        ATTN: PRESIDENT OR GENERAL                                     NO 39,100 LN OF                                                               86-21-5990-
Top 50                                     ESSENCE FASTENING SYSTEM     COUNSEL                               (SHANGHAI) CO LTD        FENGSHUO RD                     SHANGHAI               201818       CHINA     7217




                                                                                                                                          Page 1 of 4
                                                                                Case 19-12378-KBO                                Doc 356                    Filed 11/26/19                 Page 3 of 5
                                                                                                                            In re Dura Automotive Systems, LLC, et al. ,
                                                                                                                                       Core/2002 Service List
                                                                                                                                     Case No. 19-06741 (RSM)


               DESCRIPTION                                NAME                          NOTICE NAME                       ADDRESS 1                        ADDRESS 2             CITY     STATE       ZIP      COUNTRY      PHONE           FAX                      EMAIL
                                                                               ATTN: PRESIDENT OR GENERAL
Top 50                                       FASTCO INDUSTRIES INC             COUNSEL                            2685 MULLENS AVENUE            P.O. BOX 141427           GRAND RAPIDS MI        49514                  616-389-1391 616-453-0728 SALES@FASTCOIND.COM
COUNSEL FOR TOYOTA MOTOR
ENGINEERING & MANUFACTURING NORTH                                                                                                           301 East Fourth
AMERICA, INC.                                FROST BROWN TODD LLC              Attn: A.J. Webb                    3300 Great American Tower Street                         Cincinnati     OH      45202                  513-651-6800 513-651-6981 awebb@fbtlaw.com
COUNSEL FOR TOYOTA MOTOR
ENGINEERING & MANUFACTURING NORTH
AMERICA, INC.                                FROST BROWN TODD LLC              Attn: Patricia K. Burgess          7310 Turfway Road              Suite 210                 Florence       KY      41042                  859-817-5900 859-283-5902 pburgess@fbtlaw.com
Counsel to Patriarch Partners Agency                                           Attn: Robert V. Sartin and         150 Third Avenue South,                                                                                                          rsartin@fbtlaw.com
Services, LLC and Ark II CLO 2001-1 Ltd.     FROST BROWN TODD LLC              Benjamin M. Katz                   Suite 1900                                               Nashville      TN      37201                  615-251-5550 615-251-5551 bkatz@fbtlaw.com
Counsel to Patriarch Partners Agency                                                                                                             Great American
Services, LLC and Ark II CLO 2001-1, Ltd.    FROST BROWN TODD LLC              Attn: Ronald E. Gold, Esq.         301 East Fourth Street         Tower, Suite 3300         Cincinnati     OH      45202                  513-651-6156 513-651-6981 rgold@fbtlaw.com
                                                                               ATTN: PRESIDENT OR GENERAL
Top 50                                       FUTURE ELECTRONICS(US) LLC        COUNSEL                            237 HYMUS BLVD                                           POINTE-CLAIRE QC       H9R 5C7      CANADA    248 277 4041   514-695-3707
                                                                               ATTN: PRESIDENT OR GENERAL         43811 PLYMOUTH OAKS                                      PLYMOUTH
Top 50                                       HELLA                             COUNSEL                            BLVD.                                                    TWP.          MI       48170-2539             618-662-0703 734-414-5098 INFO-USA@HELLA.COM

Internal Revenue Service                     Internal Revenue Service          Centralized Insolvency Operation   2970 Market Street             Mail Stop 5-Q30.133       Philadelphia   PA      19104-5016             800-973-0424 855-235-6787

Internal Revenue Service                     Internal Revenue Service          Centralized Insolvency Operation   P.O. Box 7346                                            Philadelphia   PA      19101-7346             800-973-0424 855-235-6787
IRS MDP 146                                  IRS MDP 146                                                          801 Broadway                                             Nashville      TN      37203
                                                                                                                  27777 Franklin Road, Suite
Counsel to BMW Group                         Jaffe Raitt Heuer & Weiss, P.C.   Attn: Richard Kruger               2500                                                     Southfield     MI      48034                  248-351-3000                  rkruger@jaffelaw.com
                                                                               ATTN: PRESIDENT OR GENERAL
Top 50                                       KENWAL/JCI RESALE                 COUNSEL                            8223 W. WARREN AVE.            P.O. BOX 4359             DEARBORN       MI      48126                  313-739-1000 313-739-1001 SERVICE@KENWAL.COM
                                                                                                                                                                                                                                                   james.sprayregen@kirkland.com
                                                                                Attn: James H.M. Sprayregen, P.C.,                                                                                                                                 marc.kieselstein@kirkland.com
                                                                                Marc Kieselstein, P.C. , Ryan Blaine                                                                                                                               ryan.bennett@kirkland.com
Counsel to Debtors                           Kirkland & Ellis International LLP Bennett, P.C., & Gregory F. Pesce 300 North LaSalle Street                                 Chicago        IL      60654                  312-862-2000 312-862-2200 gregory.pesce@kirkland.com
                                                                                ATTN: PRESIDENT OR GENERAL
Top 50                                       LORENTSON MFG CO SW INC            COUNSEL                              2101 AMISTAD DR                                       SAN BENITO     TX      78586                  956-399-8902 956-399-8902 JROUTT@LORENTSON.COM

The Official Unsecured Crediors Committee Lorentson Mfg. Co. SW., Inc.         Attn: John Routt                   PO Box 932                                               Kokomo         IN      46903                  765-452-4425                  jroutt@lorentson.com
                                                                               ATTN: PRESIDENT OR GENERAL
Top 50                                       MARKEL CORPORATION                COUNSEL                            P.O. BOX 752                                             NORRISTOWN     PA      19404                  610-272-8960

Counsel to Ford Motor Company                McGuireWoods LLP                  Attn: Elizabeth K. Sieg           Gateway Plaza                   800 East Canal Street Richmond           VA      23219                  804-775-1137 804-698-2257 bsieg@mcguirewoods.com
                                                                               Attn: Mark E. Freedlander & Frank                                 260 Forbes Avenue,                                                                                mfreedlander@mcguirewoods.com
Counsel to Ford Motor Company                McGuireWoods LLP                  J. Guadagnino                     Tower Two-Sixty                 Suite 1800            Pittsburgh         PA      15222                  412-667-6000 412-667-6050 fguadagnino@mcguirewoods.com
                                                                                                                                                 1230 Peachtree
                                                                                                                                                 Street, N.E., Suite
Counsel to Ford Motor Company                McGuireWoods LLP                  Attn: Nicholas A. DuPuis           Promenade                      2100                  Atlanta            GA      30309                  404-443-5711 404-443-5782 ndupuis@mcguirewoods.com
                                             MENTOR GRAPHICS                   ATTN: PRESIDENT OR GENERAL
Top 50                                       CORPORATION                       COUNSEL                            8005 SW BOECKMAN RD.                             WILSONVILLE            OR      97070-7777             503-685-7000                  SALES_INFO@MENTOR.COM
                                             METAL SYSTEMS OF MEXICO,          ATTN: PRESIDENT OR GENERAL                                        PARQUO INDUSTRIAL APODACA,
Top 50                                       LLC                               COUNSEL                            KAPPA #425                     FINSA             NUEVO LEON                     66600        MEXICO    248-299-7635
Top 50, The Official Unsecured Crediors
Committee                                    METALKRAFT INDUSTRIES             ATTN: AARON SINGER                 1944 SHUMWAY HILL ROAD                                   WELLSBORO      PA      16901                  570-724-6800 570-724-6999 AARON@METALKRAFTPM.COM
Top 50, The Official Unsecured Crediors                                                                                                                                                                                                            INFO@MULTITECHIND.COM
Committee                                    MULTITECH INDUSTRIES, INC.        ATTN: MICHAEL FARR                 350 VILLAGE DRIVE                                        CAROL STREAM IL        60188                  630-784-9200 630-784-9225 MICHAELF@ARGONAUTPE.COM
                                                                               Attn: James R. Kelley and David G. 1201 Demonbreun Street,                                                                                                          dthompson@nealharwell.com
Counsel to Bardin Hill Investment Partners   Neal & Harwell, PLC               Thompson,                          Suite 1000                                               Nashville      TN      37203                  615-244-1713 615-726-0573 jkelley@nealharwell.com
United States Trustee for the District of    Office of the United States
Delaware                                     Trustee                           Attn: Juliet Sarkessian            844 King Street, Suite 2207    Lockbox 35                Wilmington     DE      19801                  302-573-6008 302-573-6497 Juliet.M.Sarkessian@usdoj.gov
                                                                               ATTN: PRESIDENT OR GENERAL
Top 50                                       PACIFIC X CORPORATION             COUNSEL                            500 CARSON PLAZA DRIVE         SUITE 206                 CARSON         CA      90746                  310-771-0591 310-771-0535 INFO@PACIFICXAUTO.COM




                                                                                                                                             Page 2 of 4
                                                                           Case 19-12378-KBO                               Doc 356                   Filed 11/26/19                    Page 4 of 5
                                                                                                                      In re Dura Automotive Systems, LLC, et al. ,
                                                                                                                                 Core/2002 Service List
                                                                                                                               Case No. 19-06741 (RSM)


              DESCRIPTION                             NAME                          NOTICE NAME                       ADDRESS 1                     ADDRESS 2              CITY       STATE          ZIP   COUNTRY        PHONE        FAX                    EMAIL
Counsel to Pension Benefit Guaranty       Pension Benefit Guaranty                                          Office of the General                                                                                    202-326-4000              rodgers.mailan@pbgc.gov
Corporation                               Corporation                     Attn: Mai Lan G. Rodgers          Counsel                        1200 K Street, N.W.       Washington       DC      20005-4026             ext. 3946    202-326-4112 efile@pbgc.gov
                                          PERFECTION SPRING &             ATTN: PRESIDENT OR GENERAL                                       1449 EAST                 MOUNT
Top 50                                    STAMPING                        COUNSEL                           P.O. BOX 275                   ALGONQUIN ROAD            PROSPECT         IL      60056-0275             847-437-3900                  411@PSS-CORP.COM
                                          PILKINGTON NORTH AMERICA        ATTN: PRESIDENT OR GENERAL
Top 50                                    INC                             COUNSEL                           300 NORTHRIDGE RD                                        SHELBYVILLE      IN      46176                  419-247-3819
                                                                          ATTN: PRESIDENT OR GENERAL
Top 50                                    PLASTI-PAINT INC.               COUNSEL                           801 WOODSIDE DRIVE             P.O. BOX 280              ST LOUIS    MI           48880                  989 681 5702   989-681-2790
                                                                                                                                                                     BADEN-
                                                                          ATTN: PRESIDENT OR GENERAL                                                                 WUERTTEMBER                                   49-7131-         07131-64987-
Top 50                                    PLS GMBH                        COUNSEL                           SALZSTRABE 94                  HEILBRONN                 G                        74076        GERMANY 649870           27
                                                                                                                                                                                                                                                   duraautoteam@PrimeClerk.com
Claims Agent                              Prime Clerk LLC                 Attn: Jessica Berman              60E 42Nd Street                Suite 1440                New York         NY      10165                                                serviceqa@PrimeClerk.com
                                                                          ATTN: PRESIDENT OR GENERAL
Top 50                                    QAD, INC.                       COUNSEL                           10000 MIDLANTIC DRIVE          SUITE 100                 MT. LAUREL       NJ      8054                   317-345-6700                  INFO@QAD.COM
                                                                          ATTN: PRESIDENT OR GENERAL
Top 50                                    RANDSTAD                        COUNSEL                           P.O. BOX 2084                                            CAROL STREAM IL          60132-2084             877-601-7453
                                          Region 4 (AL, FL, GA, KY, MS,
Environmental Protection Agency           NC, SC, TN)                     Attn: General Counsel             Atlanta Federal Center         61 Forsyth Street         Atlanta          GA      30303-3104             404-562-9900 404-562-8174
                                          Region 5 (IL, IN, MI, MN, OH,
Environmental Protection Agency           WI)                             Attn: General Counsel             77 West Jackson Boulevard                                Chicago          IL      60604-3507             312-353-2000 312-353-4135

Environmental Protection Agency           Region 6 (AR, LA, NM, OK, TX)   Attn: General Counsel             1445 Ross Avenue               Suite 1200                Dallas           TX      75202-2733             214-665-2200
Environmental Protection Agency           Region 7 (IA, KS, MO, NE)       Attn: General Counsel             11201 Renner Blvd.                                       Lenexa           KS      66219                  913-551-7003
                                                                          ATTN: PRESIDENT OR GENERAL        2542 COLLECTION CENTER
Top 50                                    S&P GLOBAL RATINGS              COUNSEL                           DRIVE                                                    CHICAGO          IL      60693                  800-767-1896 212-438-5178
                                                                          ATTN: PRESIDENT OR GENERAL
Top 50                                    SEACO                           COUNSEL                           725 KEYSTONE DR                                          CLANTON          AL      35046                  205-755-3084
Securities and Exchange Commission -      Securities & Exchange
Headquarters                              Commission                      Attn: Secretary of the Treasury   100 F. Street NE                                         Washington       DC      20549                  202-942-8088                  secbankruptcy@sec.gov
Securities and Exchange Commission -      Securities & Exchange                                                                                                                                                                                    bankruptcynoticeschr@sec.gov
Regional Office                           Commission - NY Office          Attn: Bankruptcy Department       200 Vesey Street, Suite 400                              New York         NY      10281                  212-336-1100                  NYROBankruptcy@SEC.GOV
                                          Securities & Exchange
Securities and Exchange Commission -      Commission - Philadelphia                                                                        1617 JFK Boulelvard,
Regional Office                           Office                          Attn: Bankruptcy Department       One Penn Center                Suite 520                 Philadelphia     PA      19103                  215-597-3100                  secbankruptcy@sec.gov
Counsel to the agent under the Debtors’
prepetition secured revolving credit
agreement and the agent under the
Debtors’ proposed debtor-in-possession    Skadden, Arps, Slate, Meagher
financing facility                        & Flom LLP                      Attn: Carl T. Tullson             920 N. King Street                                       Wilmington       DE      19801                  302-651-3142 302-574-3142 ctullson@skadden.com
Counsel to the agent under the Debtors’
prepetition secured revolving credit
agreement and the agent under the
Debtors’ proposed debtor-in-possession    Skadden, Arps, Slate, Meagher
financing facility                        & Flom LLP                      Attn: Ron E. Meisler              155 North Wacker Drive                                   Chicago          IL      60606-1720             312-407-0549 312-407-8641 rmeisler@skadden.com
                                          State of Illinois Attorney
Attorney State General                    General                         Attn: Bankruptcy Dept             100 West Randolph Street                                 Chicago          IL      60601
                                          State of Michigan Attorney                                        G. Mennen Williams             525 W. Ottawa St.,
Attorney State General                    General                         Attn: Bankruptcy Dept             Building, 7th Floor            P.O. Box 30212            Lansing          MI      48909-0212
                                          State of Missouri Attorney
Attorney State General                    General                         Attn: Bankruptcy Dept             Supreme Court Building         207 W. High St.           Jefferson City   MO      65102
                                          State of Tennessee Attorney
Attorney State General                    General                         Attn: Bankruptcy Dept             P.O. Box 20207                                           Nashville        TN      37202-0207

Attorney State General                    State of Texas Attorney General Attn: Bankruptcy Dept             Capitol Station                PO Box 12548              Austin           TX      78711-2548




                                                                                                                                      Page 3 of 4
                                                                                Case 19-12378-KBO                               Doc 356                 Filed 11/26/19                   Page 5 of 5
                                                                                                                          In re Dura Automotive Systems, LLC, et al. ,
                                                                                                                                     Core/2002 Service List
                                                                                                                                   Case No. 19-06741 (RSM)


               DESCRIPTION                               NAME                           NOTICE NAME                     ADDRESS 1                   ADDRESS 2         CITY    STATE     ZIP               COUNTRY       PHONE          FAX                    EMAIL
                                              STEEL TECHNOLOGIES DE            ATTN: PRESIDENT OR GENERAL       AVE. TRANSFORMACION            PARQUE IND'L FINSA MATAMORAS,T                                       11-52-868-810-
Top 50                                        MEXICO                           COUNSEL                          #1000                          3A ETAPA           AMAULIPAS         87316                 MEXICO    0210
                                                                               ATTN: PRESIDENT OR GENERAL                                                         HARRISON
Top 50                                        SUMEEKO LTD                      COUNSEL                          CMAI C/O SUMEEKO               41400 EXECUTIVE DR TOWNSHIP    MI    48045                           313-974-0122
                                                                               ATTN: PRESIDENT OR GENERAL
Top 50                                        SUNDARAM INDUSTRIES              COUNSEL                          C/O UTI WAREHOUSE              1350 CHEERS BLVD          BROWNSVILLE    TX   78521                  586-515-0012
                                                                               ATTN: PRESIDENT OR GENERAL
Top 50                                        TATA TECHNOLOGIES, INC.          COUNSEL                          41050 W. ELEVEN MILE RD                                  NOVI           MI   48375                  248-426-1775
                                                                               ATTN: PRESIDENT OR GENERAL
Top 50                                        TEKNOR APEX COMPANY              COUNSEL                          505 CENTRAL AVENUE                                       PAWTUCKET      RI   02861-1900             401-642-3662 401-725-8095

Counsel to ALLSOURCE TRANSPORTATION,
LLC dba ALLSOURCE LOGISTICS                   Teri Hasenour Gordon B.P.R.      Attn: Teri Hasenour Gordon       P.O. Box 1075                                            Columbia       TN   38402-1075             931-388-0807 855-427-6572 teri@thgordonlaw.com
Top 50, The Official Unsecured Crediors                                                                                                                                                                             859-485-3977
Committee                                     TF-METAL U.S.A., LLC             ATTN: DOLORES A. DAIDONE         70 PRECISION DR                                          WALTON         KY   41094                  X 104                     DDAIDONE@TFMETALUS.COM
                                              THE BANK OF NEW YORK             ATTN: PRESIDENT OR GENERAL
Top 50                                        MELLON                           COUNSEL                          500 ROSS STREET                                          PITTSBURGH     PA   15262                  412-234-5000
                                              The United States Attorney’s
The United States Attorney’s Office for the   Office for the District of
District of Delaware                          Delaware                         U.S. Attorney's Office           Hercules Building              1313 N. Market Street Wilmington         DE   19801                  302-573-6277 302-573-6220
                                                                               ATTN: PRESIDENT OR GENERAL
Top 50                                        THOMPSON IG, LLC                 COUNSEL                          3196 THOMPSON ROAD                                       FENTON         MI   48430                  810-629-9558 810-629-8342 INFO@THOMPSONIG.COM
                                              TRW TRANSP ELECTRON-             ATTN: PRESIDENT OR GENERAL                                  24175 RESEARCH                FARMINGTON
Top 50                                        MEXICO                           COUNSEL                          TRANPORTATION ELECT. DIV DRIVE                           HILLS          MI   28335-9971             956-971-5000 248-442-8640
                                              U.S. Securities and Exchange                                      950 East Paces Ferry Road,
U.S. Securities and Exchange Commission       Commission                       Office of Reorganization         N.E.                       Suite 900                     Atlanta        GA   30326-1382
                                                                               ATTN: PRESIDENT OR GENERAL                                  AVENIDA JOSE                  SAN PEDRO
Top 50                                        VENTURE STEEL DE MEXICO          COUNSEL                          RL DE CV                   VASCONCELOS                   GARZA G.            66265        MEXICO    416-798-9396
                                                                               ATTN: PRESIDENT OR GENERAL       CARRETERA A GARCIA KM                                                                               52-81-8329-
Top 50                                        VITRO AUTOMOTRIZ SA DE CV        COUNSEL                          10.3                                                     GARCIA              66000        MEXICO    3600
                                                                               ATTN: PRESIDENT OR GENERAL       3101 E. EISENHOWER
Top 50                                        VIVACQUA LAW PLLC                COUNSEL                          PARKWAY                    SUITE 1                       ANN ARBOR      MI   48108                  734-418-3142 734-418-3320 MAIL@VIVACQUALAW.COM
                                              VT INDUSTRIAL TECHNOLOGY         ATTN: PRESIDENT OR GENERAL       #32 JIANHONG ROAD, WUXI                                                                             86-510-6856-
Top 50                                        CO.                              COUNSEL                          NEW                                                      WUXI                214145       CHINA     1027                      INFO@VT-IND.COM
                                                                                                                                                                                                                                              john.tishler@wallerlaw.com
                                              Waller Lansden Dortch & Davis, Attn: John C. Tishler, Katie G.                                                                                                                                  katie.stenberg@wallerlaw.com
Attorneys for the Zohar Debtors               LLP                            Stenberg, Tyler N. Layne           511 Union Street, Suite 2700                             Nashville      TN   37219                  615-244-6380 615-244-6804 tyler.layne@wallerlaw.com

                                              WILSON, ELSER, MOSKOWITZ,        Attn: Mark G. Ledwin, Esq. and                                                                                                                                 mark.ledwin@wilsonelser.com
Counsel to Bombardier Transportation          EDELMAN & DICKER LLP             Irene M. Costello, Esq.          1133 Westchester Avenue                                  White Plains   NY   10604                  914-872-7320 914-323-7001 irene.costello@wilsonelser.com
                                              WINDELS MARX LANE &
Counsel to Young Technology Inc.              MITTENDORF, LLP                  Attn: James M. Sullivan            156 West 56th Street                                   New York       NY   10019                  212-237-1000 212-262-1215 jsullivan@windelsmarx.com
                                                                               ATTN: PRESIDENT OR GENERAL
Top 50                                        WRIGHT PLASTIC PRODUCTS          COUNSEL                            201 CONDENSERY ROAD                                    SHERIDAN       MI   48884                  989-291-3211 989-291-5321 WPPS@WPPLLC.COM
Counsel to the agent under the Debtors’                                        Attn: Michael R. Nestor, Robert S.                                                                                                                             mnestor@ycst.com
prepetition secured credit agreement,         Young Conaway Stargatt &         Brady, Joseph M. Barry, Rodney                                  1000 North King                                                      302-571-6699 302-576-3321 RBrady@ycst.com
Attorneys for the Zohar Debtors               Taylor, LLP                      Square                             Rodney Square                Street                    Wilmington     DE   19801                  302-571-6000 302-571-1253 JBarry@ycst.com
Top 50, The Official Unsecured Crediors
Committee                                     YOUNG TECHNOLOGY, INC.           ATTN: BYUNG "BRIAN" SOHN         900 W. FULLERTON AVE                                     ADDISON        IL   60101                  630-690-4320                BRIANSOHN@YTINC.COM




                                                                                                                                          Page 4 of 4
